PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




									
In re Patent No.  8,016,599
Issue Date: September 13, 2011
Application No. 12/924,365
Filed: September 27, 2010     
Attorney Docket No. P-260 
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed October 12, 2020, to accept 
the unintentionally delayed payment of a maintenance fee for the above-identified 
patent.

The petition is GRANTED.

This patent expired on September 14, 2019, for failure to pay the seven and one-half year 
Maintenance fee.
  
The maintenance fee is hereby accepted and the above-identified patent is reinstated as 
of the mail date of this decision.  

The maintenance fee for the 7 ½ year payment in the amount of $1,880 was charged to petitioner’s deposit account.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at 
(571) 272-4618.

The patent file is being forwarded to Files Repository.



/KIMBERLY A INABINET/Paralegal Specialist, OPET